


109 HR 5248 IH: To regulate over-the-counter trading of energy

U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5248
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2006
			Mr. Stupak (for
			 himself, Mr. Dingell,
			 Mr. Larson of Connecticut,
			 Mr. Nadler,
			 Mrs. McCarthy,
			 Mr. Hinchey,
			 Mr. Baird,
			 Mrs. Napolitano,
			 Mr. Chandler,
			 Ms. Schwartz of Pennsylvania,
			 Mr. Tierney,
			 Mr. Inslee,
			 Ms. McKinney,
			 Mr. Allen,
			 Mr. Al Green of Texas,
			 Mr. DeFazio,
			 Mrs. Capps,
			 Mr. Pascrell,
			 Mr. Doggett,
			 Mr. Ruppersberger, and
			 Mr. Bishop of New York) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To regulate over-the-counter trading of energy
		  derivatives.
	
	
		1.Short titleThis Act may be cited as the Prevent
			 Unfair Manipulation of Prices Act of 2006.
		2.Over-the-counter
			 transactions in energy commodities
			(a)DefinitionsSection
			 1a of the Commodity Exchange Act (7 U.S.C. 1a) is amended by adding at the end
			 the following:
				
					(34)Included energy
				transactionThe term included energy transaction
				means a contract, agreement, or transaction in an energy commodity that
				is—
						(A)(i)executed or traded on an
				electronic trading facility; and
							(ii)entered into on a
				principal-to-principal basis solely between persons that are eligible
				commercial entities at the time the persons enter into the agreement, contract,
				or transaction; or
							(B)(i)executed or traded not
				on or through a trading facility; and
							(ii)entered into solely between
				persons that are eligible contract participants at the time the persons enter
				into the agreement, contract, or transaction, regardless of the means of
				execution of the agreement, contract, or transaction.
							(35)Energy
				commodity
						(A)In
				generalThe term energy commodity means a
				commodity (other than an excluded commodity, a metal, or an agricultural
				commodity) that is used as a source of energy.
						(B)InclusionsThe
				term energy commodity includes—
							(i)coal;
							(ii)crude oil,
				gasoline, diesel fuel, heating oil, and propane;
							(iii)electricity;
				and
							(iv)natural
				gas.
							(36)Electronic
				energy trading facilityThe term electronic energy trading
				facility means an electronic trading facility on or through which
				included energy transactions are traded or
				executed.
					.
			(b)Off-exchange
			 transactions in energy commoditiesSection 2(g) of the Commodity
			 Exchange Act (7 U.S.C. 2(g)) is amended—
				(1)by inserting
			 or an energy commodity after agricultural
			 commodity;
				(2)by redesignating
			 paragraphs (1) through (3) as subparagraphs (A) through (C),
			 respectively;
				(3)by
			 striking No provision and inserting the following:
					
						(1)In
				generalNo provision
						;
				and
				(4)by
			 adding at the end the following:
					
						(2)Transactions in
				energy commodities
							(A)In
				generalExcept as provided in subparagraphs (B) and (C) and
				subsection (h)(7), nothing in this Act applies to an included energy
				transaction.
							(B)Prohibited
				conduct
								(i)In
				generalAn included energy transaction shall be subject
				to—
									(I)sections 5b,
				12(e)(2)(B), and 22(a)(4); and
									(II)the prohibitions
				in sections 4b, 4c(a), 4c(b), 4o, 6(c), 6(d), 6c, 6d, 8a, and 9(a)(2).
									(ii)Transactions
				exempted by commission actionNotwithstanding any exemption by
				the Commission under section 4(c), an included energy transaction shall be
				subject to the sections specified in clause (i) of this subparagraph,
				subparagraph (C), and subsection (h)(7).
								(C)Reporting and
				recordkeeping requirements
								(i)In
				generalAn eligible contract participant that enters into or
				executes an included energy transaction that performs, or together with other
				such transactions performs, a significant price discovery function in the cash
				market for an energy commodity or in any other market for agreements,
				contracts, or transactions relating to an energy commodity, and an eligible
				commercial entity that enters into or executes an included energy transaction
				described in section 1a(34)(A) shall—
									(I)provide to the
				Commission on a timely basis the information required under clause (ii);
				and
									(II)(aa)consistent with section
				4i, maintain books and records relating to each included energy transaction,
				for a period of at least 5 years after the date of the transaction, in such
				form as the Commission shall require; and
										(bb)keep the books and records open to
				inspection by any representative of the Commission or the Attorney
				General.
										(ii)Required
				information
									(I)In
				generalThe Commission shall require that such information
				regarding included energy transactions be provided to the Commission as the
				Commission considers necessary to assist in detecting and preventing price
				manipulation.
									(II)Information to
				be includedSuch information shall include information regarding
				large trading positions obtained through 1 or more included energy transactions
				that involve—
										(aa)substantial
				quantities of the commodity in the cash market; or
										(bb)substantial
				positions, investments, or trades in agreements or contracts related to energy
				commodities.
										(III)Manner of
				complianceThe Commission shall specify when and how such
				information shall be provided and maintained by eligible contract participants
				and eligible commercial entities.
									(IV)Price discovery
				transactions
										(aa)In
				generalIn specifying the information to be provided under this
				paragraph, the Commission shall identify the transactions or class of
				transactions that the Commission considers to perform a significant price
				discovery function.
										(bb)ConsiderationsIn
				determining which included energy transactions perform a significant price
				discovery function, the Commission shall consider the extent to which—
											(AA)standardized
				agreements are used to execute the transactions;
											(BB)the transactions
				involve standardized types or measures of a commodity;
											(CC)the prices of the
				transactions are reported to third parties, published, or disseminated;
											(DD)the prices of the
				transactions are referenced in other transactions; and
											(EE)other factors
				considered appropriate by the Commission.
											(V)Persons
				filing
										(aa)In
				generalThe Commission, in its discretion, may allow large trader
				position reports required to be provided by an eligible commercial entity to be
				provided by an electronic energy trading facility if the eligible commercial
				entity authorizes the facility to provide such information on its
				behalf.
										(bb)Information and
				enforcementNothing in an authorization under item (aa) shall
				impair the ability of the Commission to obtain information from an eligible
				commercial entity or otherwise enforce this Act.
										(VI)RegulationsNot
				later than 180 days after the date of enactment of this paragraph, the
				Commission shall issue a notice of proposed rulemaking, and not later than 1
				year after the date of enactment of this paragraph, the Commission shall
				promulgate final regulations, specifying the information to be provided and
				maintained under this
				subparagraph.
									.
				3.Electronic
			 trading facilities for energy commoditiesSection 2(h) of the Commodity Exchange Act
			 (7 U.S.C. 2(h)) is amended—
			(1)in paragraph (1),
			 by inserting after an exempt commodity the following: ,
			 other than an energy commodity,;
			(2)in paragraph (3),
			 by inserting after an exempt commodity the following: ,
			 other than an energy commodity,; and
			(3)by
			 adding at the end the following:
				
					(7)Energy
				transactions
						(A)In
				generalTo the extent that the Commission determines to be
				appropriate under subparagraph (C), an electronic energy trading facility
				shall—
							(i)be
				subject to the requirements of section 5a, to the extent provided in sections
				5a(g) and 5d;
							(ii)(I)consistent with section
				4i, maintain books and records relating to the business of the electronic
				energy trading facility, including books and records relating to each
				transaction in such form as the Commission may require; and
								(II)make the books and records required
				under this section available to representatives of the Commission and the
				Attorney General for inspection for a period of at least 5 years after the date
				of each included energy transaction;
								(iii)make available
				to the public information on trading volumes, settlement prices, open interest
				(where applicable), and opening and closing ranges (or daily highs and lows, as
				appropriate) for included energy transactions; and
							(iv)provide the
				information to the Commission in such form and at such times as the Commission
				may require.
							(B)Applicability of
				other provisions
							(i)Paragraph
				(5)An electronic energy trading facility shall comply with
				paragraph (5).
							(ii)Paragraph
				(6)Paragraph (6) shall apply with respect to a subpoena issued
				to any foreign person that the Commission believes is conducting or has
				conducted transactions on or through an electronic energy trading
				facility.
							(C)RegulationsNot
				later than 180 days after the date of enactment of this paragraph, the
				Commission shall issue a notice of proposed rulemaking, and not later than 1
				year after the date of enactment of this paragraph, the Commission shall
				promulgate final regulations, specifying the information to be provided,
				maintained, or made available to the public under subparagraphs (A) and
				(B).
						(8)Nondisclosure of
				proprietary informationIn carrying out paragraph (7) and
				subsection (g)(2), the Commission shall not—
						(A)require the
				real-time publication of proprietary information;
						(B)prohibit the
				commercial sale or licensing of real-time proprietary information; or
						(C)publicly disclose
				information regarding market positions, business transactions, trade secrets,
				or names of customers, except as provided in section
				8.
						.
			4.No
			 effect on other authority
			(a)No effect on FERC
			 authorityNothing contained in this title shall affect the
			 jurisdiction of the Federal Energy Regulatory Commission with respect to the
			 authority of the Federal Energy Regulatory Commission under the Federal Power
			 Act (16 U.S.C. 791a et seq.), the Natural Gas Act (15 U.S.C. 717 et seq.), or
			 other law to obtain information or otherwise carry out the responsibilities of
			 the Federal Energy Regulatory Commission.
			(b)No effect on
			 excluded commoditiesThe amendments made by this title have no
			 effect on the regulation of excluded commodities under the Commodity Exchange
			 Act (7 U.S.C. 1a et seq.).
			(c)No effect on
			 metalsThe amendments made by this title have no effect on the
			 regulation of metals under the Commodity Exchange Act (7 U.S.C. 1a et
			 seq.).
			5.Prohibition of
			 fraudulent transactionsSection 4b of the Commodity Exchange Act (7
			 U.S.C. 6b) is amended by striking subsection (a) and inserting the
			 following:
			
				(a)Prohibitions
					(1)In
				generalIt shall be unlawful(A)for any person, in or in
				connection with any order to make, or the making of, any contract of sale of
				any commodity for future delivery or in interstate commerce, that is made, or
				to be made, on or subject to the rules of a designated contract market, for or
				on behalf of any other person, or(B)for any person, in or in
				connection with any order to make, or the making of, any contract of sale of
				any commodity for future delivery or other agreement, contract or transaction
				subject to paragraphs (1) and (2) of section 5a(g), that is made, or to be
				made, for or on behalf of or with, any other person, other than on or subject
				to the rules of a designated contract market—
							(i)to cheat or defraud or attempt to
				cheat or defraud the other person;
							(ii)willfully to make or cause to be
				made to such other person any false report or statement or willfully to enter
				or cause to be entered for the other person any false record;
							(iii)willfully to deceive or attempt
				to deceive the other person by any means whatsoever in regard to any order or
				contract or the disposition or execution of any order or contract, or in regard
				to any act of agency performed, with respect to any order or contract for (or,
				in the case of a contract described in subparagraph (B), with the other person)
				such person; or
							(iv)(I)to bucket an order
				represented by the person as an order to be executed, for or on behalf of the
				other person, on an organized exchange; or
								(II)to—
									(aa)fill an order by offset against the
				order or orders of the other person; or
									(bb)willfully and knowingly and without the
				prior consent of the other person, to—
										(AA)become the buyer in respect to any
				selling order of the other person; or
										(BB)become the seller in respect to any
				buying order of the other person,
										if the
				order is to be executed on or subject to the rules of a designated contract
				market.(2)LimitationThis
				subsection does not obligate any person, in connection with a transaction in a
				contract of sale of a commodity for future delivery with another person, to
				disclose to any other person nonpublic information that may be material to the
				market price of the commodity or transaction, except as necessary to make any
				statement made to the other person in connection with the transaction not
				misleading in any material
				respect.
					.
		6.Criminal and
			 civil penalties
			(a)Enforcement
			 powers of commissionSection 6(c) of the Commodity Exchange Act
			 (7 U.S.C. 9, 15) is amended in clause (3) of the tenth sentence—
				(1)by inserting
			 (A) after assess such person; and
				(2)by inserting after
			 each such violation the following: , or (B) in any case
			 of manipulation of, or attempt to manipulate, the price of any commodity, a
			 civil penalty of not more than the greater of $1,000,000 or triple the monetary
			 gain to such person for each such violation,.
				(b)Manipulations
			 and other violationsSection 6(d) of the Commodity Exchange Act
			 (7 U.S.C. 13b) is amended in the first sentence—
				(1)by striking
			 paragraph (a) or (b) of section 9 of this Act and inserting
			 subsection (a), (b), or (f) of section 9; and
				(2)by striking
			 said paragraph 9(a) or 9(b) and inserting subsection (a),
			 (b), or (f) of section 9.
				(c)Nonenforcement
			 of rules of government or other violationsSection 6b of the
			 Commodity Exchange Act (7 U.S.C. 13a) is amended—
				(1)in the first
			 sentence, by inserting before the period at the end the following: , or,
			 in any case of manipulation of, or an attempt to manipulate, the price of any
			 commodity, a civil penalty of not more than $1,000,000 for each such
			 violation; and
				(2)in the second
			 sentence, by inserting before the period at the end the following: ,
			 except that if the failure or refusal to obey or comply with the order involved
			 any offense under section 9(f), the registered entity, director, officer,
			 agent, or employee shall be guilty of a felony and, on conviction, shall be
			 subject to penalties under section 9(f).
				(d)Action to enjoin
			 or restrain violationsSection 6c(d) of the Commodity Exchange
			 Act (7 U.S.C. 13a–1(d)) is amended by striking (d) and all that
			 follows through the end of paragraph (1) and inserting the following:
				
					(d)Civil
				penalties(1)In any action brought
				under this section, the Commission may seek and the court shall have
				jurisdiction to impose, on a proper showing, on any person found in the action
				to have committed any violation—
							(A)a civil penalty in the amount of not
				more than the greater of $100,000 or triple the monetary gain to the person for
				each violation; or
							(B)in any case of manipulation of, or an
				attempt to manipulate, the price of any commodity, a civil penalty in the
				amount of not more than the greater of $1,000,000 or triple the monetary gain
				to the person for each
				violation.
							.
			(e)Violations
			 generallySection 9(a) of the Commodity Exchange Act (7 U.S.C.
			 13) is amended—
				(1)by striking
			 (or $500,000 in the case of a person who is an
			 individual);
				(2)by striking
			 five years and inserting 10 years; and
				(3)in paragraph (2),
			 by striking false or misleading or knowingly inaccurate reports
			 and inserting knowingly false, misleading, or inaccurate
			 reports.
				7.Conforming
			 amendments
			(a)Section 2 of the
			 Commodity Exchange Act (7 U.S.C. 2) is amended—
				(1)in subsection
			 (d)(1), by striking section 5b and inserting section
			 5a(g), 5b,;
				(2)in subsection
			 (e)(1), by inserting (1) after (g); and
				(3)in subsection
			 (i)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking No provision and inserting In general.—Subject to subsections (g)(2) and
			 (h)(7), no provision; and
						(ii)in
			 subparagraph (A), by inserting (1) after 2(g);
			 and
						(B)in paragraph (2),
			 by striking No provision and inserting In general.—Subject to
			 subsections (g)(2) and (h)(7), no provision.
					(b)Section 4i of the
			 Commodity Exchange Act (7 U.S.C. 6i) is amended in the first sentence by
			 inserting , or pursuant to an exemption under section 4(c) after
			 transaction execution facility.
			(c)Section 8a(9) of
			 the Commodity Exchange Act (7 U.S.C. 12a(9)) is amended—
				(1)by inserting
			 or an electronic energy trading facility after direct the
			 contract market;
				(2)by
			 inserting after liquidation of any futures contract the
			 following: or included energy transaction; and
				(3)by inserting
			 or an electronic energy trading facility after given by a
			 contract market.
				
